Citation Nr: 0110208	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder, identified as arthritis 
of the lumbar spine.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a lung disorder.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a heart disorder and/or hypertension.

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a stomach disorder.

5.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a left leg disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1943.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1999, in which the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's petitions to 
reopen claims of entitlement to service connection for a low 
back disorder, a lung disorder, a heart disorder, 
hypertension, a stomach disorder and a left leg disorder. A 
Travel Board hearing on these claims was held at the RO in 
September 2000, before the undersigned Board member.

The veteran's petitions to reopen claims of entitlement to 
service connection for a stomach disorder and a left leg 
disorder, as well as review of the other issues on the 
merits, will be addressed in the remand which follows this 
decision.





FINDINGS OF FACT

1.  The veteran's petitions to reopen claims of entitlement 
to service connection for a low back disorder, a lung 
disorder, a heart disorder, and hypertension were denied by 
the RO in an unappealewd May 1987 decision because no 
disability was shown by the evidence of record.  

2.  Evidence received subsequent to May 1987, including 
medical diagnoses of arthritis of the lumbar spine, 
congenital/organic/hypertensive heart disease, hypertension, 
and sarcoidosis, is relevant to the matters at hand, and is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.  


CONCLUSION OF LAW

Evidence received subsequent to the RO's final May 1987 
decision declining to reopen claims of entitlement to service 
connection for a low back disorder, a lung disorder, heart 
disease, and hypertension is new and material, those claims 
may be reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noteworthy that although the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) was enacted while this appeal was pending, 
the Board has determined that in light of the nature of the 
decisions below, the veteran is not prejudiced by the Board's 
consideration of the issues addressed below with returning 
them to the RO for initial consideration in light of the 
VCAA. 

Historically, the RO originally denied the veteran's claims 
of entitlement to service connection for a low back disorder, 
a heart disorder, and a lung disorder, identified as asthma, 
in an unappealed March 1945 rating decision.  The RO based 
its denial of the claims on the absence of evidence of a 
current disability.  In May 1987 the RO denied the veteran's 
request to reopen his claims for service connection for 
arthritis of the spine, hypertension, a cardiac disorder, and 
a lung disorder, identified as asthma, again finding no 
evidence of a current disability.  This decision stands as 
the last final decision on these issues.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  

The evidence of record prior to the May 1987 decision 
consisted of the veteran's service medical records, a 
February 1945 VA examination report showing no diagnoses for 
an orthopedic problem or asthma, and statements by the 
veteran concerning treatment for his disorders and their 
onset.  Subsequent to May 1987, the veteran submitted private 
medical evidence showing diagnoses of sarcoidosis, 
degenerative arthritis of the lumbar spine, hypertension, a 
left hilar mass in the lung, and 
organic/congenital/hypertensive heart disease.  He also 
testified at a September 2000 hearing before a member of the 
Board concerning his treatment for these disorders and their 
continuity since discharge.

Given that the veteran's claims relating to his low back, 
lungs, heart, and hypertension were denied due to the absence 
of current evidence of a disability, the Board finds that the 
newly submitted medical evidence establishing competent 
diagnoses of disorders constitutes new and material evidence 
which is significant, and must be considered to fairly decide 
the merits of these claims.  Accordingly, the veteran's 
petitions to reopen claims of service connection for a low 
back disorder, a lung disorder, and heart disease and 
hypertension must be granted.  


ORDER

The appeal to reopen claims for service connection for a low 
back disorder, a lung disorder, heart disease and 
hypertension is reopened.


REMAND

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, in part to 
eliminate the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist.  VCAA 
§ 4, 114 Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be 
codified as amended at 38 U.S.C. § 5107).  Consequently, the 
VA is obligated to assist the veteran in the development of 
his claim, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  
The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence is needed prior to further consideration of the 
veteran's newly reopened claims and his petitions to reopen 
claims of service connection for a stomach disorder and left 
leg disorder.  

Both in his testimony at a September 2000 hearing and in 
statements of record, the veteran identified multiple private 
treatment records pertaining to the disabilities for which he 
seeks service connection.  Review of the record reveals that 
no attempt has been made by VA to obtain these records or 
notify the veteran as to their importance as required by 
VCAA.

The veteran's service medical records show that a horse fell 
on him while he was in service and that he was treated as a 
result of this injury.  The veteran has maintained since 
discharge that he has had orthopedic problems, particularly 
in his low back and left leg, since this incident; however, 
there is no medical opinion of record discussing whether or 
not his current low back disability is related to the 
incident in service.  

Moreover, service medical records show that the veteran was 
given a medical discharge for moderately severe bronchial 
asthma, which was determined to have existed prior to entry 
and not been aggravated by service.  However, there is no 
indication in the service records that the veteran had a pre-
existing condition of asthma, and his lungs were normal at 
induction.  A February 1945 VA examiner determined that the 
veteran did not have asthma.  Private treatment records from 
1978-79 show that the veteran has been treated for shortness 
of breath, sarcoidosis and a left hilar mass in his chest 
consistent with old granulomatous disease.  Given the 
veteran's obvious lung disability in service and his post-
service treatment for a lung condition, an opinion regarding 
any possible relationship between the two is necessary.

While the Board regrets the delay involved in remanding this 
case, it is simply not ready for further appellate review.  
To ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following:

1.   The RO should ask the veteran to 
furnish the names and addresses of all 
health care providers who treated him 
since December 1943 for his low back 
disorder, lung disorder, heart disease, 
hypertension, leg disorder and stomach 
disorder.  The RO should ask all 
identified health care providers, whose 
treatment records are not already of 
record, to furnish legible copies of all 
medical records compiled in conjunction 
with treatment accorded the veteran.  
Specifically, the RO should attempt to 
obtain treatment records pertaining to 
the veteran from the following private 
facilities or doctors already identified 
by the veteran:

a.  Suburban Community Hospital, 
Cleveland, Ohio, from 1974 to 1980,

b.  St. Mary's Hospital, Centralia, 
Illinois, from 1978 to the present,

c.  Barnes Hospital, St. Louis, 
Missouri, from 1978 to 1980,

d.  Cleveland Clinic, Cleveland, 
Ohio, from 1976,
e.  Dr. Kurzbauer, Cleveland, Ohio, 
from 1979,

f.  Dr. Heller, Cleveland, Ohio, 
from 1979, 

g.  Dr. Gabelman, Cleveland Heights, 
Ohio, from 1978,

h.  Dr. Rahman, Centralia, Illinois.


2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  

3.  Upon completion of the above, the RO 
should schedule the veteran for an 
orthopedic examination of his low back.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to provide opinions as to the 
approximate date of onset of any current 
back disability and as to whether any 
current back disability is etiologically 
related to the veteran's active service 
and/or the result of trauma therein, 
specifically, whether it is related to his 
injury in service when a horse fell on 
him.  All findings and rationale should be 
reported in detail.

4.  The RO should also schedule the 
veteran for a lung examination.  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  The examiner 
should review the service medical records 
and render an opinion as to whether or not 
any current lung disorder(s), identified 
as sarcoidosis and a left hilar mass 
consistent with old granulomatous disease, 
are related to symptoms in service, such 
as shortness of breath, diagnosed as 
asthma.  All findings, and the reasons and 
bases therefor, should be set forth in a 
clear, logical and legible manner on the 
examination report.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 


